Citation Nr: 1132181	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO. 08-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.V., R.G.




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to July 1973. The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The Appellant provided testimony at a March 2011 hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims file.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Appellant if further action is required on her part.


REMAND

The Appellant filed a claim of entitlement to DIC benefits in November 2006 and was sent a Veterans Claims Assistance Act (VCAA) notice letter in January 2007. Although the letter did inform the Appellant of the generally applicable VCAA provisions regarding VA's duty to notify and assist, as well as the general elements required to substantiate a DIC claim and a service connection claim, the notice did not comply with the law as described below.

In claims for DIC benefits, appropriate notice from the RO to the Appellant must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The January 2007 notice did not list the conditions for which the Veteran was service connected at the time of his death. Further, in regard to service connection, the Appellant was not notified as to how VA assigns effective dates. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Appellant contends that the Veteran's service-connected ankylosing spondylitis contributed to the injuries he sustained in an October 2006 automobile accident and prevented health care professionals from timely providing life-saving care, contributing to and hastening his death. Although the claims file reflects that the severity of the Veteran's spinal disability had not been evaluated by VA since 1985, an April 1995 spinal MRI from Pikes Peak Physical Medicine to St. Francis Healthcare indicates that private treatment records may be outstanding. While this case is in remand status, the RO/AMC must provide the Appellant with authorization forms for the release of any pertinent treatment records.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not require the Secretary of VA to assist claimants in obtaining medical opinions or examinations for every DIC claim since 38 U.S.C.A. § 5103A(d) is explicitly limited to claims for disability compensation (service connection) and does not pertain to DIC claims. Id. However, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Court held that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination in the context of a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim. 

The Appellant submitted a May 2011 private medical opinion that the Veteran's ankylosing spondylitis contributed to the severity of his injury, his resulting spinal instability, difficulty with surgical procedures, and, ultimately, his death. 

Medical records suggest that health care professionals treating the Veteran noted  his service-connected spinal disability. However, the Board is unable to interpret this evidence without clarifying medical opinion evidence and a VA medical opinion is warranted.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Appellant an additional opportunity to submit any information that is not evidenced by the current record. If the Appellant identifies any VA, non-VA, or other records pertinent to the claim on appeal, she must be provided with the necessary authorizations for the release of any private records - she must particularly be provided with an authorization form for the release of records from Pikes Peak Physical Medicine and St. Francis Healthcare. The RO/AMC must then obtain these records and associate them with the claims folder, notifying the Appellant if any records sought were unavailable. While providing the Appellant with this opportunity to submit additional information, ensure that the notice meets the requirements of Dingess and Hupp (cited to above): 

a. Provide notice meeting the requirements of Hupp (cited to above) in regard to the need to inform a DIC claimant of (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected; and 

b. Ensure that this notice also includes information in compliance with Dingess (cited to above), as to the assignment of effective dates. 

2. After the above has been completed, provide the Veteran's claims file to a medical reviewer - specifically, a physician of suitable background and experience to determine whether the Veteran's service-connected ankylosing spondylitis and/or chronic obstructive pulmonary disease (COPD) caused or contributed to his death. The following considerations will govern the review:
		
a. The claims folder and a copy of this remand will be made available to the reviewer, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated. 

b. The reviewer is advised that, at the time of his death, the Veteran was in receipt of service connection for ankylosing spondylitis that was rated 30 percent disabling and COPD rated 10 percent disabling. The last disability evaluation of record is dated March 1982 and must be reviewed with the April 1995 private spinal MRI of record and any additional private records associated with the claims file as a result of this remand. The examiner is asked to review  the severity of the spinal disability as described in the October 2006 hospital records and to the Appellant's contentions that health care providers were unable to move the Veteran's neck to administer care. 

c. The reviewer must address whether the Veteran experienced hypoxia (noted on the death certificate as the immediate cause of death) due to his service-connected ankylosing spondylitis or his service-connected COPD. The reviewer must state whether or not either or both of these service-connected disabilities materially contributed to the cause of death. The reviewer must provide an opinion as to whether either or both service-connected disabilities prevented medical professionals from providing the Veteran with life-saving care. The reviewer must discuss any pertinent evidence of record bearing on the cause of death, to include, but not limited to, the following:
	
i. The October 12, 2006 accident report reflecting that the Veteran was not wearing a seatbelt at the time of the crash and that his airbag did not deploy (the examiner's attention is drawn to the October 12, 2006 emergency room report referring to the Veteran as a belted driver);

ii. The October 2006 private hospital records detailing the course of the Veteran's treatment for injuries sustained in an automobile accident, to particularly include:

a. The October 12, 2006 benchmark chart and addendum reflecting that the Veteran was admitted to the emergency department complaining of bilateral lower extremity paralysis, neck pain, and a burning sensation in his arms and was assessed with an unstable airway;  

b. The October 16, 2006 discharge summary reflecting that the Veteran became hypoxic and hypotensive in the operating room, was revived, again experienced hypoxia and hypotension in intensive care, and was treated with chest compressions until the Appellant directed that resuscitation attempts be ceased.

iii. The Veteran's death certificate; and

iv. The May 2011 letter from the attending physician stating that pre-existing ankylosing spondylitis resulted in decreased pulmonary function.

d. The reviewing physician is advised that:

i. In all conclusion, the reviewing physician must identify and explain the medical basis or bases, with identification of the evidence of record and citation to any medical treatises or other evidence relied upon. 

ii. Under the law, the reviewing physician's statement of his or her expertise, in and of itself, is not sufficient for the Board to evaluate the appeal. The reviewing physician must state the basis for any findings rendered and the examiner must comment on the effects of the Appellant's decision to stop lifesaving procedures. If the reviewer is unable to render an opinion without resort to speculation, he or she must so state. 

3. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action. See 38 C.F.R. § 4.2 (2010) (If the findings on a report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4. Readjudicate the Appellant's claim. If the benefits sought on appeal remain denied, the Appellant and her authorized representative must be provided a supplemental statement of the case (SSOC) that readjudicates her claim. The SSOC must set forth that any additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


